         Case 1:18-cv-09874-GBD Document 49 Filed 03/26/19 Page 1 of 1

                                                           'i


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x                                                     .' r
                                                                                          l:

LA TASHIA GAYLE,

                             Plaintiff,
              -against-
                                                                     ORDER

CHILDREN'S AID COLLEGE PREP CHARTER                             18 Civ. 9874 (GBD)
SCHOOL, et al.,

                             Defendants.
------------------------------------x


GEORGE B. DANIELS, United States District Judge:

        Oral argument on Defendants' motions to dismiss, ECF Nos. 15, 17, 35, and 39 is

rescheduled to April 24, 2019 at 10:30 a.m.

Dated: New York, New York                          SO ORDERED:
       March 26, 2019


                                                             B. DANIELS
                                                   United States District Judge
